NONPRECEDENTIAL DISPOSITION
                            To be cited in accordance with  
                                 Fed. R. App. P. 32.1

                 United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 21, 2014* 
                               Decided October 27, 2014 
                                             
                                         Before 
                                             
                           RICHARD A. POSNER, Circuit Judge 
 
                           JOEL M. FLAUM, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2074                                     
                                                
JOHN J. OTROMPKE,                              Appeal from the United States District 
        Plaintiff‐Appellant,                   Court for the Northern District of Illinois, 
                                               Eastern Division. 
                                                
        v.                                     No. 13 C 7847 
                                                                                   
LAWRENCE HILL, President of the                James F. Holderman, 
Illinois Board of Admissions to the            Judge. 
Bar, and LISA MADIGAN, 
Attorney General of Illinois, 
        Defendants‐Appellees. 
 
                                            O R D E R 
                                                   
       Twice now John Otrompke has sued the Board of Admissions to the Illinois bar 
in federal court; in this action, like the first, he seeks an injunction compelling the Board 
to admit him to the state’s bar. Otrompke’s lawsuit, brought under 42 U.S.C. § 1983, 
                                                 
            * After examining the appellate brief and record, we have concluded that the case 

is appropriate for summary disposition. Thus, the appeal is submitted on the brief and 
record. See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐2074                                                                             Page 2 


ostensibly claims that the Board’s rules governing the admissions process are 
unconstitutional, but he has never asserted that those rules stand between him and 
admission to the bar, or even that he plans to reapply for admission if the offending 
rules are favorably rewritten. We conclude that Otrompke’s lawsuit faces several fatal 
obstacles, among them that he lacks standing to sue. 
         
        Otrompke passed the Illinois bar exam in 2000, but the Committee on Character 
and Fitness for the First Judicial District thought that he had not demonstrated the 
requisite moral character and fitness to practice law. A panel of the Committee 
conducted an investigation and issued a report. Their investigation revealed that from 
1990 to 2001 Otrompke held 27 different jobs and had been fired from at least seven of 
them for insubordination, incompetence, or tardiness. One employer fired him from his 
bartending job after the bar owner suspected him of stealing. But on his law school 
application, Otrompke said he had never been discharged by an employer, and on his 
bar application he lied about the reasons he was fired. Also during that period, 
Otrompke had lived at approximately 30 different addresses, frequently was homeless 
and panhandled for money, and was arrested several times, yet he did not disclose 
those arrests when he applied to law school. The Committee recommended that he not 
be certified for admission, and in 2004 the state supreme court denied his petition for 
review. Meanwhile, Otrompke had sought to gain admission by suing the Board of 
Admissions and members of the Committee in federal court. The district court rejected 
all of Otrompke’s claims. Otrompke v. Chairman of the Comm. on Character & Fitness for the 
First Judicial Dist. of Ill., 2005 WL 3050618 (N.D. Ill. Nov. 7, 2005); Otrompke v. Chairman of 
the Comm. on Character & Fitness for the First Judicial Dist. of Ill., 2005 WL 1126914 (N.D. 
Ill. May 12, 2005). Otrompke never appealed. Ten years later, though, he brought this 
suit against the Board of Admissions (and also the Illinois attorney general, whose 
office has no conceivable involvement). 
 
        In this second federal lawsuit, Otrompke asserts that denying him admission to 
the bar has abridged his “fundamental right to practice a profession,” and that certain 
procedural rules prescribed for the committees on character and fitness in evaluating 
bar applicants are unconstitutional. Otrompke’s contentions about the procedural rules 
track his constitutional claims in the earlier federal lawsuit, and while much of his 
rambling complaint is devoted to explaining his choice not to appeal the adverse 
decision in that case, he also asserts that several of the rules he challenges were added 
only after he was denied admission. What Otrompke wants, however, is an injunction 
ordering his immediate admission to the Illinois bar; he does not say that he intends to 
reapply for admission (which he has been eligible to do since late 2006), nor does he say 
that fixing the perceived constitutional infirmities in the existing rules would boost his 
chances of being admitted. Rather, he asserts that the process of evaluating the 
No. 14‐2074                                                                            Page 3 


character and fitness of bar applicants has “rendered the bar admission law a deadly 
attractive nuisance,” and he asserts that applicants who have passed the bar “cannot be 
deprived of a professional license absent a felony conviction or legal proof of insanity.” 
 
         The district court granted the Board’s motion to dismiss. The court first reasoned 
that under the Rooker‐Feldman doctrine, see D.C. Court of Appeals v. Feldman, 460 U.S. 462, 
486–87 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923), subject‐matter 
jurisdiction is lacking to the extent that Otrompke complains about his past exclusion 
from the Illinois bar or any of the procedural rules then in effect. Otrompke’s challenges 
to those rules, the court explained, could have been raised in the Supreme Court of 
Illinois when that court reviewed the recommendation against certifying him for 
admission. See FED. R. CIV. P. 12(b)(1); Arnold v. KJD Real Estate, LLC, 752 F.3d 700, 
704–05 (7th Cir. 2014); Brown v. Bowman, 668 F.3d 437, 442–43 (7th Cir. 2012); Edwards v. 
Ill. Bd. of Admissions to Bar, 261 F.3d 723, 728–29 (7th Cir. 2001). The district court then 
concluded that Otrompke’s constitutional claims concerning newly enacted rules fail on 
the merits. Otrompke moved for reconsideration, explaining that he “forgot to include 
his legal argument” in responding to the Board’s motion to dismiss. The court denied 
relief, and Otrompke appeals.1 
 
         On appeal Otrompke has abandoned his constitutional challenges except as to 
Rules 6.3 and 6.4 of the Rules of Procedure governing the committees on character and 
fitness. Those rules, Otrompke says, are vague and overbroad. But only Rule 6.3 is new; 
Rule 6.4 is identical to former Rule 4.2, which Otrompke explicitly challenged in his 
previous federal lawsuit. Rule 6.3 lists ten “essential eligibility requirements” for 
admission to the bar; Otrompke says that one—the ability to conduct oneself properly 
                                                 
1 The Board of Admissions incorrectly asserts that we have jurisdiction to review only 

the order denying Otrompke’s motion for reconsideration. That motion was filed and 
denied before judgment was entered on the underlying dismissal of Otrompke’s 
lawsuit. Indeed, Otrompke filed his notice of appeal two days before the entry of 
judgment, and thus the notice of appeal is deemed filed on the same day. See FED. R. 
APP. P. 4(a)(2); Brown v. Columbia Sussex Corp., 664 F.3d 182, 186–88 (7th Cir. 2011); 
Runyon v. Applied Extrusion Techs., Inc., 619 F.3d 735, 739 (7th Cir. 2010). And though the 
notice of appeal mentions only the order denying Otrompke’s motion to reconsider, his 
intention to appeal the underlying decision is apparent, and the Board cannot plausibly 
assert that it was misled. See JPMorgan Chase Bank, N.A. v. Asia Pulp & Paper Co., 707 
F.3d 853, 861–62 (7th Cir. 2013); Badger Pharmacal, Inc. v. Colgate‐Palmolive Co., 1 F.3d 621, 
624–25 (7th Cir. 1993). 
 
No. 14‐2074                                                                            Page 4 


and in a manner that engenders respect for the law and profession—is “especially 
uninformative.” He adds that allowing consideration of “evidence of conduct indicating 
instability or impaired judgment” gives “too much” discretion to the committees on 
character and fitness and creates the possibility of “self‐censorship.” 
 
        For the most part, Otrompke’s current lawsuit is a thinly disguised attack on the 
2004 decision of the state supreme court and an effort to relitigate his earlier federal 
lawsuit. The Rooker‐Feldman doctrine insulates the state‐court decision from review, and 
the doctrine of claim preclusion bars new challenges to the procedural rules in place 
when Otrompke filed his earlier federal action. And what little remains of this second 
federal action presents no case or controversy. 
 
        The parties did not address standing in the district court, but standing is a 
jurisdictional requirement that is not subject to waiver. See Ctr. for Individual Freedom v. 
Madigan, 697 F.3d 464, 473 (7th Cir. 2012). Standing exists when a plaintiff suffers an 
actual or impending injury that is caused by the defendants’ acts, and when it is likely 
that the injury will be redressed by a favorable judicial decision. See Clapper v. Amnesty 
Int’l USA, 133 S. Ct. 1138, 1147 (2013); Korte v. Sebelius, 735 F.3d 654, 667 (7th Cir. 2013). 
When an injury is threatened in the future, the risk of harm must be substantial and 
more than speculative. See Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014); 
Mont. Envtl. Info. Ctr. v. Stone‐Manning, 766 F.3d 1184, 1189 (9th Cir. 2014); Kiser v. Reitz, 
765 F.3d 601, 607 (6th Cir. 2014). 
 
        Otrompke has not met his burden to show that he faces more than a speculative 
future injury. See Kathrein v. City of Evanston, 636 F.3d 906, 913–14 (7th Cir. 2011) (noting 
that plaintiff bears burden of proving standing); see also Schumacher v. Nix, 965 F.2d 
1262, 1264 n.1 (3d Cir. 1992) (presuming that plaintiff who had not applied for 
permission to sit for bar exam nonetheless had standing to challenge eligibility criteria 
since his claim was identical to that of coplaintiff who had applied and was denied 
permission); Jacobs v. The Florida Bar, 50 F.3d 901, 903–05 (11th Cir. 1995) (plaintiffs had 
standing to challenge advertising restrictions because they intended to continue using 
past ads but had stopped because ads would violate new rules). Otrompke has not 
reapplied since he was denied admission to the bar (although the rules permitted him 
to do so two years after that denial). And in contrast with his first federal lawsuit, 
where he asserted that he intended to reapply, Otrompke has never said in this 
litigation that he plans to reapply or that the challenged procedural rules have 
dissuaded him from doing so. Cf. Kiser, 765 F.3d at 608 (explaining that plaintiff shows 
injury‐in‐fact when he alleges intention to engage in course of conduct arguably 
affected with constitutional interest but proscribed by statute, and there is credible 
threat of prosecution); Constitution Party of Pa. v. Aichele, 757 F.3d 347, 364 (3d Cir. 2014) 
No. 14‐2074                                                                           Page 5 


(plaintiffs demonstrated future injury through sworn and uncontested declarations that 
the challenged law directly impeded their plans to seek public office); Edwards, 261 F.3d 
728 (plaintiff’s challenges to bar admission procedures not moot where she planned to 
reapply next year). Instead, Otrompke wants the federal courts to declare him presently 
fit to practice law and order the Board of Admissions to admit him without reapplying. 
That demand is a direct attack on the state supreme court’s denial of admission, not a 
contention that the current rules governing the admissions process are preventing 
Otrompke from being approved for admission. As long as Otrompke declines to 
reapply for admission, he cannot assert that he has suffered or will suffer an impending 
injury as a result of the Board’s application of the current rules. 
 
        We conclude that the district court should have dismissed Otrompke’s lawsuit in 
its entirety for lack of jurisdiction. To the extent that Otrompke is trying to resurrect his 
state‐court challenge to his exclusion from the Illinois bar, his suit is barred by 
Rooker‐Feldman. And to the extent that he challenges the existing Rules governing 
admissions to the bar, he lacks standing to sue. The district court’s judgment is 
MODIFIED to reflect a dismissal for lack of jurisdiction, and as modified the judgment 
is AFFIRMED.